UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to JBI, INC. (Exact name of registrant as specified in its charter) Nevada 20-4924000 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1783 Allanport Road Thorold Ontario L0S 1K0 (Address of principal executive offices) Copies of communications to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Registrant’s telephone number, including area code: (905) 384-4383 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be registered: Common stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o Yes No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.o Yes No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Non-acceleratedfilero Acceleratedfilero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act. Yeso No x The aggregate market value of voting stock held by non-affiliates of the registrant on March 31, 2011, was approximately $45,873,395. Solely for purposes of the foregoing calculation, all of the registrant’s directors and officers as of March 31, 2011 are deemed to be affiliates. This determination of affiliate status for this purpose does not reflect a determination that any persons are affiliates for any other purposes. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As at March 31, 2011, there were 54,611,184 shares of Common Stock, $0.001 par value per share issued and outstanding. Documents Incorporated By Reference –None JBI, Inc. 10-K 2010 PART I Item 1. Business 1 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 33 Item 2. Properties 34 Item 3. Legal Proceedings 35 Item 4. (Removed and Reserved) 35 PART II Item 5. Market for Company's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item 6. Selected Consolidated Financial Data 37 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 55 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item 9A. Controls and Procedures 57 Item 9B. Other Information 58 PART III Item 10. Directors, Executive Officers and Corporate Governance 59 Item 11. Executive Compensation 62 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 64 Item 13. Certain Relationships and Related Transactions, and Director Independence 66 Item 14. Principal Accountant Fees and Services 67 PART IV Item 15. Exhibits and Financial Statement Schedules 68 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report on Form 10-K (“Report”) contains “forward looking information” within the meaning of applicable securities laws.Such statements include, but are not limited to, statements with respect to the Company’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of the Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits.Words such as “expect”, “anticipate”, “intend”, “attempt”, “may”, “will”, “plan”, “believe”, “seek”, “estimate”, and variations of such words and similar expressions are intended to identify such forward looking information. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of the Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans.All of these assumptions have been derived from information currently available to the Company including information obtained by the Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking information, which reflect the Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward-looking information include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labour disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of the Company to control commodity prices; risks associated with the regulatory environment within which the Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking information are discussed in more detail in the section entitled “Risk Factors” in this Report and in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item7 in this Report. Some of the forward-looking information may be considered to be financial outlooks for purposes of applicable securities legislation including, but not limited to, statements concerning capital expenditures. These financial outlooks are presented to allow the Company to benchmark the results of the Plastic2Oil business. These financial outlooks may not be appropriate for other purposes and readers should not assume they will be achieved. The Company does not intend to, and the Company disclaims any obligation to, update any forward-looking information (including any financial outlooks), whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. Unless otherwise noted, references in this registration statement to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. ii GLOSSARY OF NON-TECHNICAL TERMS In this filing, the terms and phrases set forth below are intended to have the following meanings: “310” means 310 Holdings Inc., the name under which JBI was originally incorporated on April 20, 2006; “ADA” means the area development agreement between the Company and AS PTO, LLC, dated February 12, 2010; “Air Permit” means the New York Department of Environment Conservation Air State Facility Permit; “Board” or “Board of Directors” means the board of directors of the Company as constituted from time to time; “BUD” means a Beneficial Use Determination; “CEO” means the chief executive officer; “CFO” means the chief financial officer; “Code” means the Internal Revenue Code; “Codification” means the FASB Accounting Standards Codification; “Company” means JBI, Inc., a company incorporated under the laws of the State of Nevada; “Consent Order” means the consent order executed on December 14, 2010 by the NYSDEC, allowing the Company to commercially operate its P2O business; “Continuous Improvement Fund” means a fund established by Waste Diversion Ontario that provides grants and loans to municipalities to execute projects that will increase the efficiency of municipal Blue Box recycling and help boost system effectiveness; “COO” means the chief operating officer; “CRA” means Conestoga, Rovers & Associates; “Data Assets” means the custom tape drives, computer hardware, servers and a mobile data recovery container to record and transfer data from computer tapes used in the Data Business; “Data Business” means the Company’s data restoration and recovery business; “NYSDEC” means the New York Department of Environmental Conservation; “EPA” means the U.S. Environmental Protection Agency “FASB” means the Financial Accounting Standards Board; “Fuel-Blending Facility” means the Company’s fuel-blending facility in Allanburg, Ontario; “Javaco” means Javaco, Inc., a company incorporated under the laws of the State of Ohio; “JBI” means JBI, Inc., a company incorporated under the laws of the State of Nevada; iii “John Bordynuik, Inc.” means John Bordynuik, Inc., a company incorporated in the State of Delaware; “MD&A” means management’s discussion and analysis; “Named Executive Officers” or “NEOs” has the meaning ascribed to it in “Executive Compensation – Compensation Discussion and Analysis”; “Niagara Falls Facility” means the Company’s facility which houses the P2O operation in Niagara Falls, New York; “NOLs” means net operating loss carryforwards; “OTCBB” means the OTC Bulletin Board, an electronic quotation system in the United States for many over-the-counter equity securities; “OTCQX” means an electronic quotation system operated by Pink OTC Markets for many over-the-counter securities; “P2O” means Plastic2Oil; “Pak-It” means Pak-It, LLC, a limited liability company organized in the State of Florida; “Plastic2Oil” means the Company’s proprietary Plastic2Oil process that converts hydrocarbon based materials into liquid and gaseous fuel products; “Preferred Share” means a preferred share in the capital of the Company; “R&D” means research and development; “Recycling Facility” means the Company’s materials recycling facility in Thorold, Ontario; “RWH” means RWH Marine Consulting, Inc. “SEC” means the Securities and Exchange Commission; “Series A Preferred Share” means a Series A Super Voting Preferred Share in the capital of the Company; “Solid Waste Permit” means a Part 360 Solid Waste Management Facility Permit; “US GAAP” means the United States generally accepted accounting principles; and “Waste Diversion Ontario” means a non-crown corporation created under the Waste Diversion Act on June 27, 2002, established to develop, implement and operate waste diversion programs for a wide range of materials. iv GLOSSARY OF TECHNICAL TERMS In this filing, the technical terms, phrases, and abbreviations set forth below have the following meanings: “cP” means Centipoise, a measure of viscosity, equal to 1/100 of a poise; “Cetane” means a measurement of the combustion quality of diesel fuel during compression ignition; “Chromatogram” means the visual output from a chromatograph, usually displayed as a graph or histogram; “Chromatograph(y)” meansa set of laboratory techniques for separating mixtures for further use; “Fuel Oil” means various ranges of Number 1, Number 2, and Number 3 fuels distilled from crude oil, or in JBI’s case, distilled from plastic; “Hydrocarbon” means an organic compound consisting entirely of hydrogen and carbon; “MACT” means Maximum Achievable Control Technology, which are various degrees of emissions reductions that the EPA determines to be achievable “MBD” means million barrels per day; “MT” means metric tonnes; “NAICS” means North American Industry Classification System, a system used by business and government to clarify business establishments according to type of economic activity; “Naphtha” means a flammable liquid mixture of hydrocarbons covering the lightest and most volatile fraction of the liquid hydrocarbons in petroleum with a boiling range of 60 to 200 degrees Celsius; “NESHAP” means the National Emissions Standards for Hazardous Pollutants which are emissions standards set by the EPA for an air pollutant that may cause an increase in fatalities or in serious irreversible and incapacitating illnesses; and “TCLP” means Toxicity Characteristic Leaching Procedure, a laboratory procedure designed to determine whether a solid waste is a hazardous waste based on the concentrations of certain levels of toxic chemicals leaching from the waste. v PART I Item 1. Business Name and Incorporation The Company was incorporated on April 20, 2006 under the laws of the State of Nevada under the name 310 Holdings Inc. (“310”). 310 had no significant activity from its incorporation through March 2009. In April 2009, John Bordynuik purchased 63% of the issued and outstanding shares of 310, and was subsequently appointed President and Chief Executive Officer of the Company. On October 5, 2009, 310 amended its articles of incorporationto change its name to JBI, Inc. The Company’s head and registered office is located at 1783 Allanport Road, Thorold, Ontario, Canada, L0S 1K0. The shares of 310 were previously quoted on the OTC Bulletin Board (“OTCBB”) in the United States. In June 2010, the Company applied to have its shares quoted on the OTCQX U.S. marketplace (“OTCQX”). The Company’s application was accepted, and trading in the Company’s shares was transferred from the OTCBB to the OTCQX effective August 19, 2010. The Company is an SEC registrant and is subject to periodic reporting requirements under the United States Securities Exchange Act of 1934. Intercorporate Relationships The following chart outlines our corporate structure and identifies the jurisdictions of each of our material subsidiaries.Each material subsidiary is wholly-owned by the Company. JBI, Inc.
